MORRISON, Judge.
Thé offense is the operating of a motor vehicle upon a public highway by appellant while his operator’s license was suspended. Art. 6687b, Sec. 34, Vernon’s R.C.S. Punishment was assessed, at a fine of $50 and ten days in jail.
The bills of exception and, this being a misdemeanor case, the statement of facts, accompanying the record cannot be considered, inasmuch as they were not filed within the statutory thirty-day period after adjournment of court (November 11, 1950) at which this conviction was had and no extension of time for. such filing *631was granted. The record reflects that the bills were filed on January 17, 1951. Art. 760, Sec. 5, C.C.P. Turner v. State, Tex.Cr.App., 223 S.W.2d 236; Cadrin v. State, 129 Tex.Cr.R. 525, 89 S.W.2d 1001.
For the reason assigned, the judgment is affirmed.